Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of the 22nd day of
December, 2010, by and among Golden Phoenix Minerals, Inc., a Nevada corporation
(the “Company”), and each investor set forth on the signature pages affixed
hereto (each, including its successors and assigns, an “Investor” and
collectively the “Investors”).


Recitals


A.           The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Regulation S and Rule 506 of Regulation D (“Regulation D”), as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended; and


B.           The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, upon the terms and conditions stated
in this Agreement, an aggregate of up to Two Million Dollars ($2,000,000) of
units (the “Units”) of the Company at a purchase price of $0.10 per Unit.  Each
Unit consists of one share of the Company’s common stock, par value $0.001 per
share (together with any securities into which such shares may be reclassified,
the “Common Stock”), and one warrant to purchase Common Stock, entitling the
holder to purchase one share of Common Stock at an exercise price of $0.15 per
share, the warrants having an expiration date two (2) years from the date of
this Agreement, in substantially the form attached hereto as Exhibit A (the
“Warrants”).


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.             Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Accredited Investor” shall have the definition ascribed to it in Rule 501(a) of
Regulation D.


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, such Person as such terms are used in and
construed under Rule 405 under the 1933 Act.  With respect to an Investor, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Investor will be deemed to be an Affiliate
of such Investor.


“Business Day” means any day, other than a Saturday or Sunday, and other than a
day which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.


 
 

--------------------------------------------------------------------------------

 


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Purchase Price” means the aggregate number of Units purchased by the Investors
multiplied by $0.10 per Unit.


“SEC Filings” has the meaning set forth in Section 4.6.


“Securities” means the Shares, the Warrants and the Warrant Shares (as defined
below).


“Shares” means the shares of Common Stock being purchased by the Investors
hereunder.


“Subsidiary” of any Person means another Person owning directly or indirectly,
an amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its Board of
Directors or other governing body, or, if there are no such voting interests,
50% or more of the equity interests of which is owned directly or indirectly by,
such first Person.


“Transaction Documents” means this Agreement and the Warrants.


“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2.             Purchase and Sale of the Units.  Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
the Investors, the Units constituting such number of Shares and Warrants in the
respective amounts set forth opposite the Investors’ names on the signature
pages attached hereto in exchange for their respective portion of the Purchase
Price as specified in Section 3 below. The Investors acknowledge that the
Investors are purchasing the Units pursuant to a private placement of up to Two
Million Dollars ($2,000,000) of Units of the Company (the “Offering”) which
shall terminate no later than December 15, 2010, unless otherwise extended by
the Company.


3.             Closing.  Upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Investors, the
Investors shall deliver to the Company via wire transfer of same day available
funds, the Purchase Price for the Units, upon receipt of which, the Company
shall deliver to the Investor, a certificate or certificates, registered in such
name or names as the Investors may designate, representing the Shares and
Warrants (the “Closing”).


 
2

--------------------------------------------------------------------------------

 


4.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Investors that, as of the Closing:


4.1           Organization, Good Standing and Qualification.  The Company is an
entity duly incorporated or otherwise duly organized, validly existing and in
good standing under the laws of the State of Nevada and has all requisite power
and authority to carry on its business as now conducted and to own and use its
properties.


4.2           Authorization.  The Company has full corporate power and authority
and has taken all requisite corporate action on the part of the Company, its
officers, directors and stockholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the Securities.  The Transaction Documents constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.


4.3           Capitalization.  All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties.


4.4           Valid Issuance.  The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.  The Warrants have been duly and validly
authorized.  Upon the due exercise of the Warrants, the Warrant Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws and except for
those created by the Investors.  The Company has reserved the maximum number of
shares of Common Stock issuable pursuant to this Agreement and the Warrants.


4.5           Consents.  The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.


 
3

--------------------------------------------------------------------------------

 


4.6           Availability of SEC Filings; Business.  The Company has made
available to the Investors through the EDGAR system, true and complete copies of
the Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2009 (the “10-K”), and all other reports filed by the Company
pursuant to the 1934 Act since the filing of the 10-K and prior to the date
hereof (collectively, the “SEC Filings”).  The SEC Filings are the only filings
required of the Company pursuant to the 1934 Act for such period.


4.7           Use of Proceeds.  The net proceeds of the sale of the Units
hereunder shall be used by the Company for working capital and general corporate
purposes.


4.8           No General Solicitation or General Advertising.  Neither the
Company nor any Person acting on its behalf has offered or sold or will offer or
sell any of the Securities by any form of “general solicitation” or “general
advertising” (as those terms are used in Regulation D) in connection with the
offer or sale of any of the Securities.  The Company has offered the Securities
for sale only to the Investors and certain other Accredited Investors.


4.9           No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would cause this offering
of the Units to be integrated with prior offerings by the Company within the
last six months for purposes of the 1933 Act which would require registration of
the Securities under the 1933 Act.


4.10         Private Placement.  The offer and sale of the Units to the
Investors as contemplated hereby is exempt from the registration requirements of
the 1933 Act pursuant to Rule 506 of Regulation D and Rule 903 of Regulation S.


5.             Representations and Warranties of the Investor.  As of the
Closing, each of the Investors hereby severally, and not jointly, represents and
warrants to the Company that:


5.1           Organization and Existence.  If not an individual, such Investor
is a validly existing corporation, limited partnership or limited liability
company and is in good standing under the laws of the jurisdiction of its
organization, and has all requisite corporate, partnership or limited liability
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise carry out its
obligations hereunder.


5.2           Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized by all requisite corporate, partnership or limited
liability company action, and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.


 
4

--------------------------------------------------------------------------------

 


5.3           Purchase Entirely for Own Account.  The Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the 1933 Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the 1933 Act without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
such Investor to hold the Securities for any minimum or other specific term nor
limiting such Investor’s right to sell the Securities at any time in compliance
with applicable federal and state securities laws.  Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.


5.4           Investor Status.  At the time such Investor was offered the Units,
it was, and at the date hereof it is, and on each date on which it exercises any
Warrants, it will be an “accredited investor” as defined in Rule 501(a) under
the 1933 Act.  Such Investor is not required to be registered as a broker-dealer
under Section 15 of the 1934 Act.  Such Investor represents that, to the extent
that it is an organizational entity, it has been organized under the laws of the
state or country set forth opposite its name on the signature pages hereto.


5.5           Experience of Such Investor.  Such Investor, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Units, and has so
evaluated the merits and risks of such investment.  Such Investor is able to
bear the economic risk of an investment in the Units and, at the present time,
is able to afford a complete loss of such investment. Such Investor acknowledges
that it has been encouraged to obtain independent legal, income tax and
investment advice with respect to its subscription for, and the restrictions on
resale of, the Units and accordingly, has had the opportunity to acquire an
understanding of the meanings of all terms contained herein relevant to such
Investor for purposes of giving representations, warranties and covenants under
this Agreement.


5.6           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.  Such
Investor acknowledges the availability and having reviewed copies of the SEC
Filings.  Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, amend or affect such Investor’s right
to rely on the Company’s representations and warranties contained in this
Agreement.


5.7           Restricted Securities.  Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.


5.8           Transfer Restrictions.


 
5

--------------------------------------------------------------------------------

 


(a)           The Securities may only be disposed of in compliance with United
States federal and state securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144, to the Company, to an Affiliate of an Investor, the Company shall require
the transferor thereof to provide to the Company an opinion of counsel
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
1933 Act.


(b)           The Investors agree to the imprinting, so long as is required by
this Section 5.8(b), of a legend on any of the Securities in the following form:


THESE SECURITIES [AND THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE] HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.
 
5.9           No General Solicitation.  Such Investor is not purchasing the
Units as a result of any “general solicitation” or “general advertising” (as
such terms are defined in Regulation D), which includes, but is not limited to,
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.


5.10         Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.


5.11         Prohibited Transactions.  Since the time when such Investor was
first contacted by the Company regarding the transactions contemplated hereby,
neither such Investor nor any Affiliate of such Investor which (x) had knowledge
of the transactions contemplated hereby, (y) has or shares discretion relating
to such Investor’s investments or trading or information concerning such
Investor’s investments, including in respect of the Securities, or (z) is
subject to such Investor’s review or input concerning the Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Securities, granted any other right
(including, without limitation, any put or call option) with respect to the
Securities or with respect to any security that includes, relates to or derived
any significant part of its value from the Securities or otherwise sought to
hedge its position in the Securities (each, a “Prohibited Transaction”).  Prior
to the earliest to occur of (i) the termination of this Agreement, or (ii) the
date that the Closing of the sale of the Units is publicly announced, such
Investor shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in a Prohibited Transaction.


 
6

--------------------------------------------------------------------------------

 


6.             Conditions to Closing.


6.1           Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase the Shares and Warrants at the Closing is subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing, of the
following conditions, any of which may be waived by such Investor (as to itself
only):


(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and conditions herein required to be performed
or observed by it on or prior to the Closing.


(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.


(c)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(d)           No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.


 
7

--------------------------------------------------------------------------------

 


6.2           Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Shares and Warrants to an Investor at the Closing is
subject to the fulfillment to the satisfaction of the Company on or prior to the
Closing of the following conditions, any of which may be waived by the Company:


(a)           The representations and warranties made by an Investor in Section
5 hereof, other than the representations and warranties contained in Sections
5.3 through 5.11 (the “Investment Representations”), shall be true and correct
in all material respects when made and on the Closing, with the same force and
effect as if they had been made on and as of said date.  The Investment
Representations shall be true and correct in all respects when made and on the
Closing, with the same force and effect as if they had been made on and as of
said date.  The Investor shall have performed in all material respects all
obligations and conditions herein required to be performed or observed by it on
or prior to the Closing.


(b)           The Investor shall have delivered its portion of the Purchase
Price to the Company.


6.3           Termination of Obligations to Effect Closing; Effects.


(a)           The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:


(i)           Upon the mutual written consent of the Company and the Investors;


(ii)           By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company; or


(iii)           By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by such Investor.


(iv)           By either the Company or any Investor (with respect to itself
only) if the Closing has not occurred on or prior to December 15, 2010;
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


(b)           In the event of termination by the Company or an Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other party.  Nothing in this Section
6.3 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of the Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or any other Transaction Documents.


 
8

--------------------------------------------------------------------------------

 


7.             Covenants and Agreements of the Company.


7.1           Reservation of Common Stock.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of providing for the exercise of the Warrants,
such number of shares of Common Stock as shall from time to time equal the
number of shares sufficient to permit the exercise of the Warrants issued
pursuant to this Agreement in accordance with their respective terms.


7.2           Securities Laws Disclosure; Publicity.  The Company shall file
with the SEC a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby when and as due pursuant to the instruction to
Form 8-K.  The Investors hereby consent to the Company’s issuance of a press
release announcing the Closing of the transactions contemplated
hereby.  Further, the parties acknowledge and agree that all such press releases
shall conform with the requirements of Rule 135c of the 1933 Act.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Investor, or include the name of any Investor in any filing with the SEC
or any regulatory agency, without the prior written consent of such Investor,
except as required by federal securities law in connection with the filing of
final Transaction Documents (including signature pages thereto) with the SEC.


7.3           Form D; Blue Sky and other filings.  The Company agrees to timely
file a Form D with respect to the Securities as required under Regulation D and
to provide a copy thereof, promptly upon request of an Investor. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Investors at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of the Investor.


8.             Survival and Indemnification.


8.1           Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.


8.2           Indemnification.  The Company agrees to indemnify and hold
harmless each Investor and its Affiliates and their respective directors,
officers, members, managers, employees and agents from and against any and all
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorney fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such Person may become subject as a result of
any breach of representation, warranty, covenant or agreement made by or to be
performed on the part of the Company under the Transaction Documents, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.


 
9

--------------------------------------------------------------------------------

 


8.3           Conduct of Indemnification Proceedings.  Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.


9.             Miscellaneous.


9.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company, after notice duly given by such
Investor to the Company provided, that no such assignment or obligation shall
affect the obligations of the Investor hereunder.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.


9.2           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen.


 
10

--------------------------------------------------------------------------------

 


9.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


9.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three (3) days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier.  All notices shall be addressed to the party
to be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:



 
If to the Company:
         
Golden Phoenix Minerals, Inc.
   
1675 East Prater Way, Suite 102
   
Sparks, NV  89434
   
Attn:  Thomas Klein, Chief Executive Officer
   
Fax:  (775) 853-5010
       
With a copy to:
         
Bullivant Houser Bailey, PC
   
1415 L Street, Suite 1000
   
Sacramento, CA  95814
   
Attn:  Scott E. Bartel, Esq.
   
Fax:  (916) 930-2501
       
If to an Investor:
         
to the address set forth on the signature page hereto.



9.5           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.


9.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.


 
11

--------------------------------------------------------------------------------

 


9.7           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


9.8           Entire Agreement.  This Agreement, including any Exhibits and the
other Transaction Documents constitute the entire agreement among the parties
hereof with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof and thereof.


9.9           Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


9.10         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Nevada without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nevada located in Washoe County for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement (other than by telex or facsimile
which shall be deemed improper service).  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


9.11         Currency.  All amounts referenced and set forth herein shall be in
lawful money of the United States.


9.12         Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.


 
12

--------------------------------------------------------------------------------

 


9.13           Advice of Counsel.  Each Investor hereby represents and confirms
that it has had the opportunity to seek and obtain the advice of its own
attorney, advisor and/or accountant regarding the transactions contemplated
herein, and understands that it is not represented by Bullivant Houser Bailey
PC.


[Balance of Page Intentionally Left Blank]
 
 
 


 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.






THE COMPANY:
GOLDEN PHOENIX MINERALS, INC.
         
By:  ______________________________
 
       Thomas Klein
 
       Chief Executive Officer







Company Signature Page – Securities Purchase Agreement
 
 

--------------------------------------------------------------------------------

 


THE INVESTORS:


Name, Telephone Number,
Address for Notice, and Signature
Aggregate
Purchase
Price
No. of
Shares
No. of
Warrants
Jurisdiction of
Organization or
State of
Residence
_____________________________
 
Telephone Number: _____________
Address:_______________________
______________________________
______________________________
 
 
______________________________
Signature
Name:
Its:
 
 
 
________
 
 
 
________
 
 
 
__________
 
 
 
_____________





Investor Signature Page – Securities Purchase Agreement
 
 

--------------------------------------------------------------------------------

 


Exhibit A


Form of Warrant
 
 
 
 
 
 
Exhibit A

--------------------------------------------------------------------------------